DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14, 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Suzuki (US 2010/0295970).
Regarding claim 1, Suzuki discloses an image capturing apparatus (Suzuki, fig. 1, imaging apparatus) comprising:
an image sensor (image sensor 26) (Suzuki, fig. 1); and
at least one processor and/or at least one circuit (system control 50) (Suzuki, fig. 1, par [0045]) which functions as:

a generation unit (combination of camera control unit 30 and recording medium control unit 46) configured to generate a moving image (moving image i.e. recorded frames) obtained by arranging the plurality of images (four images) in order as a frame (a frame), wherein regarding at least one (one) of the plurality of images (four images), the generation unit repeatedly arranges each image (each of four images) in order as two or more (four) continuous frames (Suzuki, figs. 1, 2A-2C, par [0055], wherein a frame is generated by arranging four images at frame rate of 1/240 second as a frame at frame rate of 1/60 second); and
a recording unit (recording unit 48) configured to record the moving image (moving image i.e. recorded frames) in association with identification information (metadata) identifying whether each frame (each frame) of the moving image corresponds to a same image (a same image) as an immediately previous frame (immediately previous frame) (Suzuki, figs. 1, 2C, 5, par [0060-0063], wherein metadata including REC frame rate identifies whether each frame of the recorded frames corresponds to an immediately previous frame).
Regarding claim 2, Suzuku discloses aforementioned limitations of the parent claim. Additionally, Suzuki discloses:
the recording unit (recording unit 48) is configured to associate, as the identification information (metadata), with each frame of the moving image (each of 
Regarding claim 3, Suzuku discloses aforementioned limitations of the parent claim. Additionally, Suzuki discloses:
the recording unit (recording unit 48) is configured to associate, as the identification information (metadata), with each frame (each frame), corresponding to a different image (different image in zoom-off period) to the immediately previous frame (the immediately previous frame), among the frames (recorded frames) included in the moving image, a value (a value related to zoom being off) indicating invalid shutter speed (shutter speed) (Suzuki, figs. 1, 2B, 2C, 5, par [0060-0063], wherein a value related to zoom being off, included in metadata, indicates invalid shutter speed).
Regarding claim 14, the same ground of rejection as in claim 1 is applied.
Regarding claim 18, the same ground of rejection as in claim 1 is applied. Additionally, Suzuki discloses a non-transitory computer-readable storage medium (ROM/RAM 40) which stores a program for causing a computer to execute a control method (Suzuki, fig. 1, par [0046, 0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-13, 15-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2010/0295970) in view of Ueno (US 2013/0069922 to Ueno et al).
Regarding claim 4, Suzuki discloses an image processing apparatus (Suzuki, fig. 1, imaging apparatus) comprising at least one processor and/or at least one circuit (system control 50) which functions as:
an acquisition unit (recording medium control unit 46) configured to acquire a moving image (recorded frames) and identification information (metadata in step S11) identifying whether each frame of the moving image corresponds to a same image (a same image) as an immediately previous frame (immediately previous frame) (Suzuki, figs. 1, 2C, fig. 8, par [0071-0073], wherein recording medium control unit 46 reads moving image for reproduction and metadata);
a determination unit (display control unit 58) configured to determine, for each frame of the moving image (each of recorded frames), whether the frame corresponds to the same image (same image i.e. at same frame rate) as the immediately previous frame (immediately previous frame), based on the identification information (metadata) (Suzuki, figs. 8, 9, par [0071-0073], wherein display control unit 58 determines reproduction of recorded frame at related frame rate depending on mode 1-mode 5 based on metadata).
However, Suzuki does not disclose:

On the other hand, in the same endeavor, Ueno discloses:
an image processing unit (image processing device 10) configured to apply recursive noise reduction processing (recursive noise reduction process) to each frame of the moving image (image X(n)), the image processing unit changing a weight (weight corresponding to output image Y(n)) of a frame (frame at frame rate 1/60 s) for processing in the recursive noise reduction processing according to whether the frame for processing corresponds to the same image (same image) as the immediately previous frame (X(n-1)) (Ueno, figs. 1, 3, par [0051, 0056], wherein recursive noise reduction process is performed for each image X(n) at 1/60s according to previous image X(n-1)).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Ueno into the apparatus by Ueno so as to achieve the invention as claimed because such incorporation prevents significant degradation of an image (Ueno, par [0009]).
Regarding claim 5, Suzuki and Ueno disclose aforementioned limitations of the parent claim. Additionally, Ueno discloses:
the image processing unit (image processing device 10) is configured to, in a case where the frame (image X(n)) for processing corresponds to the same image as 
Regarding claim 6, Suzuki and Ueno disclose aforementioned limitations of the parent claim. Additionally, Ueno discloses:
the image processing unit (image processing device 10) is configured to, in a case where the frame (X(n)) for processing corresponds to the same image as the immediately previous frame (X(n-1)), set the weight of the frame (k=0) for processing in the recursive noise reduction processing to 0 (Ueno, figs. 1, 3, par [0056-0059], wherein weight is set to k=0 on the basis of 0<=k<=1 in the recursive noise reduction process for image X(n)).
Regarding claim 7, Suzuki discloses an image processing apparatus (Suzuki, fig. 1, imaging apparatus) comprising at least one processor and/or at least one circuit (system control 50) which functions as:
an acquisition unit (recording medium control unit 46) configured to acquire a moving image (recorded frames) and information (metadata in step S11) indicating a frame rate (REC frame rate) and a shutter speed (shutter speed) of the moving image (Suzuki, figs. 1, 2C, 5, 8, par [0071-0073], wherein recording medium control unit 46 reads moving image for reproduction and metadata i.e. REC frame rate and shutter speed for different mode 1-modes 5).

However, Suzuki does not disclose:
an image processing unit configured to apply recursive noise reduction processing to each frame of the moving image, the image processing unit changing a weight of a frame for processing in the recursive noise reduction processing according to whether the frame for processing corresponds to the same image as the immediately previous frame.
On the other hand, in the same endeavor, Ueno discloses:
an image processing unit (image processing device 10) configured to apply recursive noise reduction processing (recursive noise reduction process) to each frame of the moving image (image X(n)), the image processing unit changing a weight (weight corresponding to output image Y(n)) of a frame (frame at frame rate 1/60 s) for processing in the recursive noise reduction processing according to whether the frame for processing corresponds to the same image (same image) as the immediately previous frame (X(n-1)) (Ueno, figs. 1, 3, par [0051, 0056], wherein recursive noise reduction process is performed for each image X(n) at 1/60s according to previous image X(n-1)).

Regarding claim 8, Suzuki and Ueno disclose aforementioned limitations of the parent claim. Additionally, Suzuki discloses:
the determination unit (display control unit 58) is configured to acquire a frame count (240) corresponding to one image capture, based on the frame rate (frame rate 240 fps) and the shutter speed (shutter speed 1/100), and determine, for each frame of the moving image (each of recorded frames), whether the frame corresponds to the same image (same image in zoom-on period) as the immediately previous frame (immediately previous frame), based on the frame count (240) (Suzuki, figs. 1, 2B, 2C, 5, par [0048, 0052, 0060-0063], wherein a frame count 240 is acquired in zoom-on image based on frame rate 240 fps and shutter speed 1/100 and the frame corresponds to same image in zoom-on period).
Regarding claim 9, Suzuki and Ueno disclose aforementioned limitations of the parent claim. Additionally, Ueno discloses:
the image processing unit (image processing device 10) is configured to, in a case where the frame (image X(n)) for processing corresponds to the same image as the immediately previous frame (X(n-1)) , reduce the weight (1-k) of the frame for processing in the recursive noise reduction processing to less than (less than) a case where the frame (image X(n)) for processing corresponds to a different image (image C(n)) to the immediately previous frame (image X(n-1)) (Ueno, figs. 1, 3, par [0056-
Regarding claim 10, Suzuki and Ueno disclose aforementioned limitations of the parent claim. Additionally, Ueno discloses:
the image processing unit (image processing device 10) is configured to, in a case where the frame (X(n)) for processing corresponds to the same image as the immediately previous frame (X(n-1)), set the weight of the frame (k=0) for processing in the recursive noise reduction processing to 0 (Ueno, figs. 1, 3, par [0056-0059], wherein weight is set to k=0 on the basis of 0<=k<=1 in the recursive noise reduction process for image X(n)).
Regarding claim 11, Suzuki discloses an image processing apparatus (Suzuki, fig. 1, imaging apparatus) comprising at least one processor and/or at least one circuit (system control 50) which functions as:
an acquisition unit (recording medium control unit 46) configured to acquire a moving image (recorded frames) and metadata (metadata in step S11) associated with the moving image (Suzuki, figs. 1, 2C, fig. 8, par [0071-0073], wherein recording medium control unit 46 reads moving image for reproduction and metadata);
a determination unit (display control unit 58) configured to determine, for each frame (each of recorded frames) of the moving image, whether the frame corresponds to a same image (same image i.e. at same frame rate) as an immediately previous frame, based on the metadata (metadata) (Suzuki, figs. 5, 8, 9, par [0048, 0052, 0071-0073], wherein display control unit 58 determines reproduction of recorded frame at related frame rate depending on mode 1-mode 5 based on metadata).

the determination unit (display control unit 58) is configured to, in a case where the metadata does not include the identification information (time) and the metadata includes information indicating a frame rate (REC frame rate) and a shutter speed (shutter speed) of the moving image, determine, for each frame (each of recorded frames) of the moving image, whether the frame corresponds to the same image (same image i.e. at same frame rate) as the immediately previous frame (immediately previous frame), based on the frame rate (REC frame rate) and the shutter speed (shutter speed) (Suzuki, figs. 5, 8, 9, par [0048, 0052, 0071-0073], wherein display control unit 58 determines reproduction of recorded frame at related frame rate depending REC frame rate and shutter speed for different mode 1-mode 5).
However, Suzuki does not disclose:

On the other hand, in the same endeavor, Ueno discloses:
an image processing unit (image processing device 10) configured to apply recursive noise reduction processing (recursive noise reduction process) to each frame of the moving image (image X(n)), the image processing unit changing a weight (weight corresponding to output image Y(n)) of a frame (frame at frame rate 1/60 s) for processing in the recursive noise reduction processing according to whether the frame for processing corresponds to the same image (same image) as the immediately previous frame (X(n-1)) (Ueno, figs. 1, 3, par [0051, 0056], wherein recursive noise reduction process is performed for each image X(n) at 1/60s according to previous image X(n-1)).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Ueno into the apparatus by Ueno so as to achieve the invention as claimed because such incorporation prevents significant degradation of an image (Ueno, par [0009]).
Regarding claim 12, Suzuki and Ueno disclose aforementioned limitations of the parent claim. Additionally, Ueno discloses:
the image processing unit (image processing device 10) is configured to, in a case where the frame (image X(n)) for processing corresponds to the same image as 
Regarding claim13, Suzuki and Ueno disclose aforementioned limitations of the parent claim. Additionally, Ueno discloses:
the image processing unit (image processing device 10) is configured to, in a case where the frame (X(n)) for processing corresponds to the same image as the immediately previous frame (X(n-1)), set the weight of the frame (k=0) for processing in the recursive noise reduction processing to 0 (Ueno, figs. 1, 3, par [0056-0059], wherein weight is set to k=0 on the basis of 0<=k<=1 in the recursive noise reduction process for image X(n)).
Regarding claim 15, the same ground of rejection as in claim 4 is applied.
Regarding claim 16, the same ground of rejection as in claim 7 is applied.
Regarding claim 17, the same ground of rejection as in claim 11 is applied.
Regarding claim 19, the same ground of rejection as in claim 4 is applied. Additionally, Suzuki discloses a non-transitory computer-readable storage medium (ROM/RAM 40) which stores a program for causing a computer to execute a control method (Suzuki, fig. 1, par [0046, 0050]).
Regarding claim 20, the same ground of rejection as in claim 7 is applied. Additionally, Suzuki discloses a non-transitory computer-readable storage medium 
Regarding claim 21, the same ground of rejection as in claim 11 is applied. Additionally, Suzuki discloses a non-transitory computer-readable storage medium (ROM/RAM 40) which stores a program for causing a computer to execute a control method (Suzuki, fig. 1, par [0046, 0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TUAN H LE/           Examiner, Art Unit 2697                       


/LIN YE/           Supervisory Patent Examiner, Art Unit 2697